 Case 2:20-cr-20007-PKH Document 33                Filed 07/17/20 Page 1 of 1 PageID #: 72



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                    No. 2:20-CR-20007

ROBERT LEE GRANT                                                                    DEFENDANT

                                             ORDER

       The Court has received a report and recommendations (Doc. 31) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the Government informed the

Court that it does not intend to object. The Magistrate Judge recommends that the Court grant the

motion to suppress (Doc.17) because an objectively reasonable officer could not have concluded

Defendant committed a minor traffic violation.         The Court has reviewed the report and

recommendation de novo. The report and recommendation is ADOPTED IN ITS ENTIRETY.

       The Government filed a motion (Doc. 32) to dismiss the indictment charging Defendant

with possession with intent to distribute more than 5 kilograms of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(A)(ii).     Federal Rule of Criminal Procedure 48(a) provides “the

government may, with leave of court, dismiss an indictment, information or complaint.” The

Government’s motion (Doc. 32) will be granted.

       IT IS THEREFORE ORDERED that the motion to suppress (Doc. 17) is GRANTED and

the motion to dismiss the indictment is GRANTED. The indictment filed on March 4, 2020, is

hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 17th day of July, 2020.


                                                             /s/P. K. Holmes, ,,,
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE
